DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicants amendments were received on 6/14/2022. Claims 1-5, 7 have been amended. Claim 6 has been withdrawn.
Claim Objections
The objection on claims 5-7 are withdrawn because the Applicant amended the claims.

Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al., on claims 1-3 are withdrawn because the Applicant amended the claims.  

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Ito et al. in view of Mackinnon et al., on claim 4 is withdrawn beucase the Applicant amended the claims.
Allowable Subject Matter
Claim 1-5, 7 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to an energy converter for generating electrical power from water vapor utilizing an electrical load, oxygen, a water vapor source, and water. The energy converter comprising a water reservoir, the water being contained within the water reservoir and having the oxygen dissolved therein, and hygroscopic membrane electrode assembly. The hygroscopic membrane electrode assembly comprising a first electrode, a second electrode, a first hydrogen permeable barrier mounted adjacent the first electrode. A second hydrogen permeable barrier mounted adjacent the second electrode, and an ion conductive hygroscopic electrolyte positioned between the first hydrogen permeable barrier opposite the first electrode and the second hydrogen permeable barrier opposite the second electrode, to allow the first and second hydrogen permeable barriers to permit the passage of protons but prevent the passage of molecular water into the hygroscopic electrolyte to maintain the hygroscopic properties of the electrolyte and thererby the electrochemical potential of the converter. The electrical load being connected between the first and second electrode. The-2- first electrode being in contact with the water within the water reservoir and the second electrode being in contact with the water vapor source, whereby an electrochemical potential differential is produced across the electrical load by the reaction potential of the hygroscopic electrolyte with water vapor relative to the electrolyte's reaction potential with the liquid water.
The prior art US Publication 2002/0172844 to Ito et al. reference discloses  an energy converter for generating electrical power from water vapor comprising an electrical load ([005]), a water reservoir (Fig. 4, for humiliation and cooling), oxygen (B, oxygen path), water (A, water passage), the water being contained within the reservoir and having the oxygen dissolved therein (Fig. 5, component 3), a water vapor source (humidification), and a hygroscopic membrane electrode assembly (Fig. 5, component 6), the membrane electrode assembly comprising a first electrode, a second electrode and an ion conductive hygroscopic electrolyte, the electrolyte being coupled between the first and second electrodes (4 and 5), the electrical load being connected between the first and second electrode, the first electrode being in contact with the water and the second electrode being in contact with the water vapor source (Fig. 5; 3 from anode and 3 from cathode side). However, the Ito et al. reference does not disclose nearly disclose or provide motivation to modify the energy converter to comprise a water reservoir, the water being contained within the water reservoir and having the oxygen dissolved therein, and hygroscopic membrane electrode assembly. The hygroscopic membrane electrode assembly comprising a first electrode, a second electrode, a first hydrogen permeable barrier mounted adjacent the first electrode. A second hydrogen permeable barrier mounted adjacent the second electrode, and an ion conductive hygroscopic electrolyte positioned between the first hydrogen permeable barrier opposite the first electrode and the second hydrogen permeable barrier opposite the second electrode, to allow the first and second hydrogen permeable barriers to permit the passage of protons but prevent the passage of molecular water into the hygroscopic electrolyte to maintain the hygroscopic properties of the electrolyte and thererby the electrochemical potential of the converter.
The prior art US Publication 2015/0211132 to Mackinnon et al. discloses discloses stacking fuel cells/electrolysis and electrically connecting the stack. HOwver, the Mackinnon et al. reference does not disclose nearly disclose or provide motivation to modify the energy converter to comprise a water reservoir, the water being contained within the water reservoir and having the oxygen dissolved therein, and hygroscopic membrane electrode assembly. The hygroscopic membrane electrode assembly comprising a first electrode, a second electrode, a first hydrogen permeable barrier mounted adjacent the first electrode. A second hydrogen permeable barrier mounted adjacent the second electrode, and an ion conductive hygroscopic electrolyte positioned between the first hydrogen permeable barrier opposite the first electrode and the second hydrogen permeable barrier opposite the second electrode, to allow the first and second hydrogen permeable barriers to permit the passage of protons but prevent the passage of molecular water into the hygroscopic electrolyte to maintain the hygroscopic properties of the electrolyte and thererby the electrochemical potential of the converter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725